Citation Nr: 1430346	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for corneal scar, right eye. 

2.  Entitlement to an initial compensable disability rating for allergic rhinitis. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board remanded the Veteran's appeal in May 2010 and December 2011.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's corneal scar, right eye, results in 20/50, 20/70 or 20/100 vision in one eye and 20/40 vision in the other eye, or vision of 20/50 in both eyes.  

2.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's allergic rhinitis results in greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.

3.  The Veteran is service-connected for corneal scar, right eye, and allergic rhinitis, each evaluated as noncompensable.  

4.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that service-connected disability precludes the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected corneal scar, right eye, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.75, 4.83, 4.84a, Diagnostic Code 6079 (as in effect prior to December 10, 2008).

2.  The criteria for an initial compensable disability rating for service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).

3.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The appeal regarding the Veteran's allergic rhinitis arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law for this disability.  An August 2007 statement of the case set forth the relevant law concerning the evaluation of the Veteran's disability.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an increased initial evaluation for the claimed disability.  

Notice for the Veteran's corneal scar appeal was provided in a July 2006 letter.  Notice for the Veteran's TDIU appeal was provided in an August 2010 letter.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records, VA examination reports and the transcript of a January 2010 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was provided VA examinations for his eye in August 2006 and August 2007, and an examination for rhinitis in July 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate.  Although only the July 2007 VA examination report states that the examiner reviewed the Veteran's claims file, the evaluations were to assess the current levels of the disabilities.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Moreover, the Board observes that the Veteran failed to report for VA examinations scheduled in January 2014.  Thus, VA has been unable to obtain potentially favorable evidence with respect to each of his claims.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Compensable Evaluations 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Turning to the Veteran's corneal scar of the right eye, the eye regulations changed in December 2008.  73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  Id.  As the Veteran's claim was received before that date, only the old regulations apply. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a , Diagnostic Codes 6061 to 6079.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  Diagnostic Codes 6078 and 6079.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Diagnostic Code 6078.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for corneal scar, right eye.  The evidence is negative for central visual acuity of 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye, or 20/50 in both eyes.    

VA and private treatment records are negative for central visual acuity of 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye, or 20/50 in both eyes.  The August 2006 VA examination provides that the best-corrected distance visual acuities were 20/20 -2/5 in each eye.  The pertinent diagnosis was right corneal scar, which was not visually significant.  The August 2007 VA examination provides that the best-corrected distance visual acuities were 20/25 with each eye.  The pertinent diagnosis was right corneal scar, which was not visually significant.  

The Board again points out that the Veteran failed to report for January 2010 VA examinations that could have resulted in evidence in support of his claim.  See Wood, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for a compensable evaluation.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in a change in visual acuity, which is addressed by Diagnostic Codes 6061 to 6079.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Turning to the Veteran's allergic rhinitis, a 10 percent rating is assigned for allergic or vasomotor rhinitis when there are no polyps, but when there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  Diagnostic Code 6522.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for allergic rhinitis.  The evidence is negative for greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  

VA and private treatment records are negative for evidence of greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  The report of the July 2007 VA examination provides that the Veteran's nasal passages were negative for obstruction and polyps.  The sinuses were without tenderness.  The Veteran denied any problems with chronic sinusitis. 

The Board again points out that the Veteran failed to report for January 2010 VA examinations that could have resulted in evidence in support of his claim.  See Wood, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson, supra.

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for a compensable evaluation.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability does not result in any symptoms of chronic sinusitis.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable evaluation for corneal scar of the right eye or an initial compensable evaluation for allergic rhinitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran has generally contended that he lost his ability to work due to his service-connected disorders.  See letters dated in March 2007 and March 2010.  August 2006 and July 2007 VA examination reports note that the Veteran retired from his job with a financial service office in 2002, but do not indicate whether he retired due to age or a certain disability.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.

The Veteran is currently service-connected for corneal scar, right eye, and allergic rhinitis.  Each disability is noncompensable.  Thus, the basic schedular requirements for consideration of a TDIU rating have not been met.  38 C.F.R. § 4.16(a) .

Moreover, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  The record demonstrates that the Veteran is retired; however, there is nothing to indicate that his retirement is due to his service-connected disabilities. 

The Veteran has not submitted evidence in support of his claim.  He has not offered any specific testimony as to how the symptoms of his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  He has not submitted any medical evidence to support his general assertions.  

In this regard, the Board points out that the Veteran failed to report for January 2010 VA examinations that could have resulted in evidence in support of his claim.  See Wood, supra.

The Board finds that the Veteran's own general assertions do not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of this claim.

The Board is aware that in Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.  In this case, the Board does not find that the Veteran cannot perform work.  Rather, the Board finds that the evidence does not show that it is at least as likely as not that the Veteran cannot perform work as a result of service-connected disability.  

In sum, the evidence demonstrates that the Veteran is not entitled to a TDIU rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

A compensable disability rating for corneal scar, right eye, is denied.

An initial compensable disability rating for allergic rhinitis, is denied. 

A TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


